PER CURIAM.
This is an appeal from a judgment of dissolution which involved neither alimony nor equitable distribution. In view of the husband’s net worth ($118,000) and his anticipated annual income ($14,000-$15,000) as compared to the wife’s net worth (negative balance) and her anticipated annual income ($12,000), we hold that the court abused its discretion in awarding the wife child support of only $40 per week. See Kozelski v. Kozelski, 448 So.2d 1228 (Fla. 2d DCA 1984); Johnson v. Johnson, 367 So.2d 695 (Fla. 2d DCA 1979). We direct that the court reconsider this figure and order child support in an amount not less than $65 per week. Since the wife had no money for attorney’s fees, we also direct that the court order the husband to pay her attorney a reasonable fee. See Peters v. Peters, 366 So.2d 512 (Fla. 2d DCA 1979). We affirm the judgment in all other respects.
GRIMES, A.C.J., and SCHEB and CAMPBELL, JJ., concur.